Citation Nr: 0033336	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an increased (compensable) initial rating 
for fracture of the left (major) 5th finger.

3.  Entitlement to an increased (compensable) initial rating 
for fracture of the right (minor) 5th finger.

4.  Entitlement to an increased (compensable) initial rating 
for low back strain.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1974 to October 
1977, and from August 1978 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for fracture of the left (major) 5th finger, 
fracture of the right (minor) 5th finger and low back strain, 
and assigned noncompensable disability evaluations for each.  
In that decision, the RO also denied service connection for 
pes planus.  The Board has rephrased the issues listed on the 
title page to better reflect the claims on appeal.  See 
Fenderson v. West, 12 Vet.App. 119 (1999) (separate or 
"staged" ratings must be considered for initial rating 
claims following a grant of service connection where the 
evidence shows varying levels of disability for separate 
periods of time).

The Board notes that, during his appearance before the 
undersigned in March 2000, the appellant argued that he 
manifested a shin splint disability that was related to his 
pes planus condition.  The Board is of the opinion that this 
claimed shin splint disability, diagnosed as bilateral 
compartment syndrome in service, is a separate disability 
altogether from his pes planus condition.  As such, the Board 
refers to the RO the issue of service connection for 
bilateral compartment syndrome (shin splints).  Additionally, 
by letter dated in June 2000, the appellant's representative 
raised the issues of an increased rating for hearing loss and 
traumatic arthritis of the right knee as well as claims for 
service connection for tinnitus, Meniere's Disease, 
gastrointestinal reflux disease (GERD), nausea and myofascial 
pain syndrome.  These claims are also referred to the RO for 
appropriate action.

The claim for an increased (compensable) initial rating for 
low back strain is addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the claim for service connection for 
pes planus and increased (compensable) initial ratings for 
fracture of the left (major) 5th finger and fracture of the 
right (minor) 5th finger, and has substantially complied with 
all due process requirements.

2.  The appellant's second degree pes planus preexisted his 
first period of active service, and did no undergo increase 
in severity during any period of active service.

3.  For the entire appeal period, the residuals of fracture 
of the left (major) 5th finger has been principally 
manifested by painful motion, limitation of active motion, 
deformity and x- ray confirmed arthritis which results in the 
functional equivalent of amputation at the proximal 
interphalangeal joint or proximal thereto.

4.  For the entire appeal period, the residuals of fracture 
of the right (minor) 5th finger has been principally 
manifested by subjective complaint of pain with x- ray 
evidence of mild degenerative joint disease, but absent any 
evidence of loss of motion, dysfunction or residual 
disability.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1133, 1153, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 4.9 (2000).

2.  The criteria for an initial evaluation of 10 percent, but 
no higher, for residuals of fracture of the left (major) 5th 
finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45 Part 4; Diagnostic 
Codes 5003, 5156, 5227 (2000).

3.  The criteria for an initial compensable evaluation for 
residuals of fracture of the right (minor) 5th finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45 Part 4; Diagnostic Codes 
5003, 5156, 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - pes planus

The appellant contends that his pes planus disability, which 
he concedes preexisted his first period of active service, 
was permanently aggravated during his second period of active 
service.  His induction examination for his first period of 
active service, dated in February 1974, reveals that he 
entered service with second-degree pes planus.  A February 
1976 clinical record noted that his flat feet was considered 
a disqualifying factor that needed medical clearance, and he 
was given a permanent profile for "moderate flat feet."  
Otherwise, his service medical records for his first period 
of service are negative for treatment for pes planus or other 
foot disability, and his July 1977 discharge examination 
revealed a "normal" clinical evaluation of the feet.  

During his second period of active service, the appellant was 
treated for a left foot contusion, manifested by tenderness 
of the distal 5th metatarsal and little toe on palpation and 
movement, in June 1991.  He denied complaint of foot trouble 
on his annual flight examination in December 1992.  He was 
briefly treated for an ingrown toenail of the left bit toe in 
April 1995.  In May 1995, he was seen with complaint of 
progressively worsening bilateral foot pain and cramping with 
running and swimming for 6- 7 years.  He reported a history 
declining the option of a fasciotomy.  His physical 
examination revealed a gait within normal limits as well as 
normal heel and toe walk.  There was no reference to pes 
planus, but he was diagnosed with questionable bilateral 
compartment syndrome.  In April 1996, he was seen for 
complaint of diffuse pain over the 4th metatarsal following 
an injury to the left foot and ankle.  His x- ray examination 
was negative for fracture, dislocation or other traumatic 
abnormality, but was positive for a small posterior calcaneal 
spur.  He was given a diagnosis of foot pain.  On his 
retirement examination, dated in May 1996, he did report a 
positive history of "foot trouble," and he was given a 
diagnosis of bilateral compartment syndrome.

Post- service, a January 1997 VA general medical examination 
revealed the appellant's complaint of a long history of foot 
pain, particularly after fracturing his foot.  He reported 
that he declined the option of foot surgery in service.  His 
physical examination revealed bilateral pes planus clinically 
which was asymptomatic.  He was given a diagnosis of pes 
planus "negative examination of feet at this time."  A 
March 1998 muscles examination revealed normal feet 
bilaterally with full range of motion.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  A veteran will be considered to have been 
in sound condition when examined, accepted and enrolled in 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b) (2000).  Determination of the existence of a pre- 
existing condition must be supported by contemporaneous 
evidence, or recorded history in the record, which provides a 
sufficient factual predicate to support a medical opinion.  
Miller v. West, 11 Vet.App. 345, 348 (1998).

In general, a pre- existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability in service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2000).  In the case of wartime service and peacetime service 
after December 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre- service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2000).  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R.  § 3.306(b) (2000).  
Temporary or intermittent flare- ups during non- combat 
service of a preexisting disease or injury is not considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, has worsened.  Hunt v. Derwinski, 
1 Vet.App. 292, 297 (1991).  Where, at the merits stage, the 
record establishes that a disease or injury did not undergo 
permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. 
§ 3.306(a), (b) does not apply.  Maxson v. West, 12 Vet.App. 
453, 459-60 (2000).

In this case, the evidence of record shows that the appellant 
entered into his first period of active service in February 
1974 with a clinical diagnosis of second-degree pes planus.  
He does not dispute this finding.  Thus, the issue on appeal 
is whether the pre- existing second degree pes planus 
disability was aggravated during his active military service.  
See 38 U.S.C.A. § 1153 (West 1991).

The appellant argues that his pes planus was permanently 
aggravated during his second period of active service.  His 
service medical records during his first period of active 
service are negative for any foot problems, but he did 
complain of progressively worsening foot pain during his 
second period of active service.  However, his treatment 
records do not reflect that his complaints of foot pain were 
attributed to pes planus.  Rather, his symptoms were 
attributed to a different foot disorder, namely bilateral 
compartment syndrome, or shin splints.  Post- service, VA 
examinations in 1997 and 1998 reflect that his pes planus 
disability is asymptomatic.  As such, there is simply no 
competent medical evidence of record which shows that the 
appellant's pre- existing second degree pes planus underwent 
aggravation in service, either by way of increased severity 
or superimposed injury.  Notwithstanding his foot problems in 
service, the medical evidence does not reflect that the pes 
planus disability worsened.  Accordingly, the Board finds, by 
a preponderance of the evidence, that the preexisting second-
degree pes planus was not aggravated during service.  Maxson, 
12 Vet.App. at 459-60.

In so concluding, the Board is cognizant of the appellant's 
belief that his pes planus disability worsened in service.  
For the most part, he appears to relate his bilateral 
compartment syndrome to his pes planus disability.  As noted 
in the Introduction, the Board has referred this claim to the 
RO.  In any event, his statements of increased pes planus 
symptoms in service do hold some probative value, see Falzone 
v. Brown, 8 Vet.App. 398 (1995), but are not persuasive when 
viewed against the medical expertise of the VA examiners who 
have determined that his pes planus disability is 
asymptomatic.  

In deciding this case, the Board notes that the appellant has 
been provided two separate VA examinations of his feet.  The 
Board further notes that all medical evidence identified by 
the appellant as necessary to his claim on appeal has been 
obtained by the RO.  There are no outstanding requests for 
evidence, and the Board does not discern the existence of any 
additional evidence which may be necessary to reach an 
equitable decision on the merits.  As such, the Board finds 
that the RO has obtained all evidence necessary for an 
equitable disposition of the claims on appeal, and has 
substantially complied with all mandatory due process 
requirements provided in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified 
at 38 U.S.C.A. § 5103A).

II.  Increased rating - left (major) 5th finger

The appellant contends that symptomatology associated with 
his service connected fracture of the left (major) 5th finger 
warrants a compensable disability evaluation.  According to 
his statements and testimony of record, he reports a history 
of two hand surgeries which has resulted in hand stiffness 
and loss of dexterity.  For instance, he states that he now 
performs many tasks, such as using tools, bowling, shooting 
baskets and throwing footballs, with his non- dominant right 
hand.  In fact, he cannot hold large amounts of weight with 
this left hand, and experiences severe pain and cramps with 
use or cold exposure.  He has difficulty placing his hands in 
his pockets, and must use a "buddy tape" to prevent finger 
bending while swimming.  He was forced to learn typing all 
over again.  His states that his knuckle is incapable of 
bending within one inch to his palmar crease.

The appellant's service medical records do reflect that he 
designated his left hand as his dominant hand.  He reportedly 
fractured his 5th metacarpal of the little finger of the left 
hand in June 1996.  His fracture was surgically reduced and a 
pin was placed.  The pin was later removed.

On VA general medical examination, dated in January 1997, the 
appellant complained of left 5th finger aching in cold 
weather.  He also reported an inability to type with his 
little finger.  His physical examination revealed a surgical 
scar overlying the little finger metacarpal with some 
irregularity of bone.  He had full range of motion of the 
fingers apart from the little finger with which he was unable 
to actively touch the median palmar crease by a distance of 
about 1-inch, though he could do it passively.  His x- ray 
examination revealed deformity of the neck of the 5th 
metacarpal consistent with a history of old fracture with 
residual deformity.  There were also minimal changes of the 
proximal interphalangeal (PIP) joint.  He was given a 
diagnosis of post- operative fracture of the left little 
finger metacarpal with x- ray evidence of degenerative joint 
disease (DJD) of the PIP joint.

On VA examination in August 1998, the appellant complained of 
being unable to make a full fist.  His physical examination 
revealed loss of the left 5th knuckle secondary to his old 
fracture of the 5th metacarpal.  His left little finger was 
unable to make a full fist, but his hand was fully 
functional.  He was given a diagnosis of well- healed 
fracture of the 5th metacarpal.

During his Travel Board hearing in March 2000, the appellant 
demonstrated to the undersigned an inability to actively move 
the 5th finger at the base of his finger.  His disability was 
such that his finger appeared to stick out when making a 
fist.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The Board must determine whether the weight of the evidence 
supports the appellant's claim(s) or is in relative 
equipoise, with her prevailing in either event.  However, if 
the weight of the evidence is against her claim(s), the 
claim(s) must be denied.  38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The severity of a finger disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  Under Diagnostic Code 5227, a noncompensable 
disability evaluation is assignable for ankylosis of any 
finger except the thumb, index finger or middle finger.  
However, extremely unfavorable ankylosis is rated as an 
amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5227, Note 
(2000).  Under Diagnostic Code 5156, a 10 percent rating 
would be warranted for amputation of the little finger 
(major) if the point of amputation was at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent evaluation requires that the 
amputation involve metacarpal resection with more than one-
half of the bone lost.  Id.

Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  There are three 
circumstances under which compensation may be available for 
degenerative changes: (1) where limitation of motion meets 
the criteria in the diagnostic code(s) applicable to the 
joint(s) involved, the corresponding rating under the code(s) 
will be assigned; (2) where the objectively confirmed 
limitation of motion is not of a sufficient degree to warrant 
a compensable rating under the applicable code(s), a rating 
of 10% will be assigned for each major joint or group of 
minor joints affected to be combined, not added; or (3) where 
there is no limitation of motion, a rating of 10% or 20%, 
depending on the degree of incapacity, may still be assigned 
if there is x- ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joints.  Hicks v. West, 8 
Vet.App. 417, 420 (1995).  For the purpose of rating a 
disability from arthritis, multiple involvements of the PIP, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints ratable on parity with 
major joints.  38 C.F.R. § 4.45 (2000).

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
use of the finger due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2000).  The symptoms enunciated in 
38 C.F.R. § 4.45, which includes pain on movement and 
swelling due to arthritis, overlaps the symptoms recognized 
in Diagnostic Code 5003.  The symptoms enunciated in 
38 C.F.R. § 4.59, which include painful motion due to 
arthritis, also overlaps the symptoms recognized in 
Diagnostic Code 5003.  See Hicks, 8 Vet.App. at 420 (the 
schedular criteria of Diagnostic Code 5003 must be read in 
conjunction with the provisions of 38 C.F.R. § 4.59).

The medical evidence indicates that the appellant has slight 
limitation of flexion with loss of the knuckle of the left 
little finger, but it also reveals that he is able to 
actively flex the tip of the finger to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  The 
evidence also reflects pain, deformity and x- ray confirmed 
arthritis of the left little finger, as the result of which 
the appellant reports that he performs as many functions as 
possible with his non- dominant right hand.  The Board finds 
that, with consideration given to 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, and 4.59 as well as Diagnostic Codes 5003 and 
5156, that the functional impairment of the left little 
finger due to pain, limited motion, incoordination and 
deformity is analogous to amputation of this finger at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  As such, a 10 percent rating is 
warranted under Diagnostic Code 5156 since the filing of this 
claim.

The Board further finds, however, that the preponderance of 
the evidence is against a rating in excess of 10 percent for 
residuals of fracture of the left 5th finger.  In this 
respect, the evidence does not indicate that the functional 
impairment of the left 5th finger is analogous to amputation 
involving metacarpal resection with more than one-half of the 
bone lost.  He has considerable function remaining in the 
finger, and, further, the medical evidence reflects that the 
left hand is fully functional.  

In summary, the Board finds that, since the filing of this 
claim, the appellant is entitled to a 10 percent disability 
evaluation for fracture of the left (major) 5th finger.  In 
deciding this claim, the Board notes that the RO has obtained 
all records identified by the appellant as relevant to his 
claim on appeal.  Additionally, the RO has provided the 
appellant with VA joints examination.  The benefit of the 
doubt rule has been applied in favor of the appellant.  
38 C.F.R. § 4.3 (2000).

III.  Increased rating - right (minor) 5th finger

The appellant also contends that symptomatology associated 
with his service connected fracture of the right (minor) 5th 
finger warrants a compensable disability evaluation.  
According to his statements and testimony of record, his 
right little finger becomes sore and stiff following 
prolonged use or exposure to cold.  He claims that such 
symptoms manifest the onset of arthritis.  He is unable to 
bear a lot pressure or outside weight on the finger due to 
pain.

Briefly summarized, the appellant reportedly fractured his 
4th and 5th metacarpals of the little finger of the right hand 
in 1986.  On VA general medical examination, dated in January 
1997, he stated that his right hand was "painful rarely."  
His physical examination noted satisfactory healing with full 
movements of all fingers to the median palmer crease.  His x- 
ray examination revealed minimal deformity at the neck of the 
5th metacarpal consistent with a history of old fracture with 
residual deformity.  There were also mild degenerative 
changes of the articular surface of the lesser multangular, 
navicular multangular joint and the multangular segment 
metacarpal joint.  He was given a diagnosis of fracture of 
the right little finger with full range of motion and mild 
degenerative joint disease.  His August 1998 VA examination 
revealed a well- healed right little finger without residual 
dysfunction.

During his Travel Board hearing in March 2000, the appellant 
demonstrated to the undersigned his incoordination of the 
right 5th finger when attempting to make a fist.  His knuckle 
was pushed back into his hand.

Based upon the above, the Board finds that, at any time 
during the appeal period, the preponderance of the evidence 
is against a compensable initial rating for residuals of 
fracture of the right (minor) 5th finger.  In this respect, 
his most recent VA examinations reveal a well-healed right 
5th finger without residual dysfunction.  There is x- ray 
evidence of degenerative changes, but there is no showing of 
loss of motion or satisfactory evidence of painful motion.  
As such, a compensable disability evaluation is not warranted 
under Diagnostic Code 5003.  There are complaints of pain on 
motion, especially during excessive use or exposure to the 
cold.  However, the appellant is able to use his right hand 
for using tools, bowling, shooting baskets and throwing 
footballs, and the medical evaluations of record find no 
objective evidence of residual disability.  Therefore, the 
Board finds that the evidence weighs against either an 
analogous rating under Diagnostic Code 5156 or an extra- 
schedular rating under 38 C.F.R. §§ 4.40 and 4.45.  Thus, the 
claim for a compensable initial rating for fracture of the 
right 5th finger is denied.

In summary, the Board finds that, at any time since the 
filing of this claim, the evidence of record preponderates 
against a compensable initial rating for fracture of the 
right (minor) 5th finger.  In deciding this claim, the Board 
notes that the RO has obtained all records identified by the 
appellant as relevant to his claim on appeal.  Additionally, 
the RO has provided the appellant with VA joints examination.  
The benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  38 C.F.R. § 4.3 
(2000).


ORDER

Service connection for pes planus is denied.

A 10 percent initial evaluation for fracture of the left 
(major) 5th finger is granted effective to the date of claim.

An increased (compensable) initial rating for fracture of the 
right (minor) 5th finger is denied.

REMAND

The appellant contends that he is entitled to a compensable 
initial disability evaluation for his low back strain.  
During his appearance before the undersigned in March 2000, 
the appellant submitted to the Board VA outpatient treatment 
records which show recent treatment for fibromyalgia.  He 
argued that he should be assigned a compensable rating for 
fibromyalgia as part and parcel of his service connected back 
disability.  This evidence, which reveals diagnoses of 
myofascial pain syndrome and fibromyalgia with multiple 
trigger points, has not been considered by the RO and the 
appellant has not waived RO consideration.  Accordingly, the 
case must be remanded to the RO for consideration of the 
additional evidence and the issuance of a Supplemental 
Statement of the Case (SSOC).  38 C.F.R. § 20.1304(c) (2000).  

Furthermore, in light of the diagnosis of myofascial pain 
syndrome and fibromyalgia, the Board is of the opinion that 
the appellant should undergo VA examination for the purpose 
of determining whether fibromyalgia or myofascial pain 
syndrome is present, and, if so, the relationship of either 
disorder to the service connected low back strain.  
Furthermore, he testified to flare- ups to musculoskeletal 
pain, and his VA examinations have failed to specifically 
address any additional range-of-motion loss due to pain, 
weakened movement, excess fatigability, or incoordination.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current records of treatment for the 
appellant's low back disability, including VA 
inpatient and outpatient treatment records since 
February 2000.

2.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
orthopedic examination.  The purpose of the 
examination is to determine the relationship of 
any myofascial pain syndrome or fibromyalgia to 
service connected low back strain, and to 
determine the nature and severity of service 
connected back disability.  Following examination, 
the examiner should answer the following 
questions: (1) Does the appellant suffers from 
myofascial pain syndrome or fibromyalgia; (2) If 
so, what is the relationship, if any, between the 
service connected low back strain and myofascial 
pain syndrome or fibromyalgia; and (3) What are 
the signs and symptoms of the service connected 
low back disability, to include the nature, 
frequency and duration of any exacerbations of 
pain, and the effects of acute flare-ups of 
disability in terms of the degree of additional 
range-of-motion loss due to pain, weakened 
movement, excess fatigability, or incoordination?  
Any indicated tests or studies should be 
performed.  The claims folder and a copy of this 
remand should be made available to the examiner.

3.  The appellant is hereby advised that, in the 
event he fails to report for VA examination(s) 
without good cause, his original claim shall be 
decided based upon the evidence of record.  
38 C.F.R. § 3.655 (2000).  He is also advised of 
his right to submit additional evidence and 
argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been satisfied.  Specifically, the RO 
should ensure that all duty to assist and notice 
requirements statute have been satisfied.

5.  Following the completion of the above, the RO 
should readjudicate the claim for an increased 
rating for low back strain with consideration of 
all the evidence of record, to include any 
additional evidence obtained as a result of this 
remand.  Consideration of extraschedular 
evaluations for the service-connected back 
disability under 38 C.F.R. §§ 4.40 and 4.45 is 
requested and, therefore, must be addressed on 
readjudication.  Also to be addressed on 
readjudication is the matter of whether a separate 
rating should be assigned for fibromyalgia.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished an SSOC and given the opportunity to 
responded thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



